Citation Nr: 0940971	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-12 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of an anterior cruciate ligament (ACL) tear of the 
left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty August 1997 to October 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) 
which granted service connection for residuals of an ACL tear 
of the left knee rated at 10 percent effective November 1, 
2003.

This issue was initially before the Board in February 2009 
when it was remanded for additional evidentiary development.


FINDING OF FACT

The service-connected residuals of an ACL tear of the left 
knee is manifested by flexion to 120 degrees and extension to 
zero degrees with subjective complaints of pain, instability, 
popping and lack of endurance.  There is no more than slight 
limitation of motion, slight instability or subluxation, and 
no evidence of arthritis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the service-connected residuals of an ACL tear of 
the left knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2009). 

As previously noted, in December 2004, the RO granted service 
connection for ACL tear of the left knee and evaluated it as 
10 percent disabling.  The Veteran appealed that 
determination.  Because the Veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

II.  Analysis

The Veteran asserts that the current rating for his residuals 
of an ACL tear of the left knee does not accurately reflect 
its severity.  The Veteran requests a 20 percent evaluation 
as he has limited range of motion, which prevents him from 
pursuing a career as a diesel mechanic.  

The Veteran received a VA examination in July 2003.  The 
examiner noted that the Veteran injured his left knee in 1999 
when he tripped on a rock and fell, and reinjured his knee 
playing basketball a week prior to his examination.  The 
Veteran's left knee showed no fracture or dislocation and no 
osteoarthritis was noted.  The Veteran had flexion in his 
left knee to 130 degrees with pain at 120 degrees and active 
extension was within normal limits at zero degrees.  
McMurray's and Drawer's tests were negative.  X-ray studies 
were negative.  The diagnosis was left knee injury, with 
residual swelling and decreased range of motion.

The Veteran received a VA examination in November 2004 and 
the examiner had the opportunity to review the Veteran's case 
file.  The Veteran stated that his pain at rest was 3 out of 
10 and that his pain upon movement was 8 out of 10.  The 
Veteran reported that when he walks he has feelings of 
instability and fears that his knee will give out.  He 
reported that he fell three times in the past six months but 
has not experienced locking.  The examiner noted a normal 
gait and noted that the Veteran does not use any assistive 
devices.  The Veteran's left knee had active range of motion 
of zero to 120 degrees that is pain free.  The examiner 
stated that the Veteran was able to go an additional 10 
degrees from 120 to 130 degrees but has increased pain and is 
unable to go past 130 degrees due to swelling.  The examiner 
diagnosed left knee pain and disruption.  Findings included 
the following:  joint fluid, a small amount; meniscal tears 
of the medial and lateral meniscus; complete tear of the left 
anterior cruciate ligament; and the collateral ligaments were 
intact. 

May 2005 treatment records reveal that the Veteran reported 
improvements with both swelling and pain.  The Veteran stated 
that he occasionally experiences instability and difficulty 
with weight bearing.  The examiner reported that the 
Veteran's knee does not display effusion but it experiences 
tenderness to palpation along the medial joint and the 
inferior pole of the patella.  The examiner also reported 
that the medial and collateral ligaments are stable and that 
the Veteran hyper-extended five to seven degrees past 
neutral.  The examiner stated that the Veteran is a 
reasonable candidate for ACL repair.  The Veteran was 
positive for Lachman's test.  An MRI of the left knee showed 
an ACL rupture as well as a complex tear of the posterior 
horn of the lateral meniscus.  X-rays showed no degenerative 
changes or acute fractures.  December 2005 treatment records 
show that the Veteran had pain and instability of the knee 
preceding ACL repair.   

The Veteran received his ACL repair and lateral meniscal 
repair operation in January 2006.  January 2006 treatment 
records show that the Veteran was doing well and had range of 
motion within normal limits.  His incisions were well healed 
and he was given a functional ACL brace.

October 2008 treatment records show reports of knee pain 
rated as 4 out of 10.  The examiner found no crepitus, 
effusion or tenderness over the menisci.  In November 2008, 
the Veteran presented for physical therapy treatment for his 
left knee and reported that he works part time as a package 
handler.  The Veteran reported increased pain and decreased 
strength.  December 2008 treatment records show that the 
Veteran's left patella was in a normal position and there was 
no evidence of effusion, fracture or dislocation.  The 
patellar showed some subtle changes to suggest osteoarthritic 
changes.

The Veteran received a VA examination in December 2008.  The 
Veteran's case file was not available for review.  The 
Veteran was not using any assistive devices for ambulation.  
The examiner reported no symptoms of arthritis or 
incapacitating episodes.  The examiner did note functional 
limitations when the Veteran stands.  The Veteran reported 
that his left leg, below the patella, often feels numb after 
standing for long periods of time.  The examiner noted that 
the Veteran's disability does not affect motion of one or 
more joints and there are no flare-ups of joint disease or 
inflammation.  The Veteran's gait was normal and there was no 
abnormal weight bearing.  The Veteran's range of motion was 
extension to zero degrees and flexion to 130 degrees.

The Veteran received a VA examination in June 2009.  The 
examiner reviewed the Veteran's case file.  The examiner 
noted that after the Veteran's surgery he had an immobilizer 
and a minor staff infection at the incision site.  The 
Veteran's left knee felt better initially after the surgery, 
but instability and popping returned.  Prolonged standing 
increases the pain and the Veteran is unable to play sports.  
The Veteran has no had constitutional symptoms or 
incapacitating episodes involving arthritis.  He is able to 
walk a quarter mile and can stand for an hour.  The Veteran 
experienced tenderness in his bony joint enlargement and 
snapping.  He did not experience instability, crepitation, 
locking, effusion or dislocation.  McMurray's and Lachman 
tests were positive.  The Veteran had flexion to 120 degrees 
and extension to zero degrees with pain following repetitive 
motion but no additional limitations of motion due to 
repetition.  The Veteran reported constant low level pain 
rated as 2 out of 10 and after standing he experiences 8 out 
of 10 on the pain scale and begins to limp.  The examiner 
stated that the etiology of the Veteran's "falling asleep" 
sensation is unclear, but may be due to meniscal pathology 
rather than a nerve pathology.  The examiner noted that the 
Veteran's residuals have a significant impact on his usual 
occupation.  The Veteran experiences decreased mobility, 
problems carrying and lifting, lack of stamina, weakness, 
decreased strength and lower extremity pain.  No 
incapacitating episodes were noted.  

The Veteran's left knee disability is rated under Diagnostic 
Code 5257.  Under Diagnostic Code 5257, the following 
evaluations are assignable for recurrent subluxation or 
lateral instability of the knee: 30 percent if severe, 20 
percent if moderate and 10 percent if slight.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2009).

The Board finds that the preponderance of the evidence weighs 
against an increased evaluation under Diagnostic Code 5257.  
In this regard, the Board notes the June 2009 VA examination 
showed positive McMurray and Lachman, showing the laxity of 
ligaments.  However, there was no evidence of dislocation or 
recurrent subluxation at the examinations.  Furthermore, 
there is no evidence of instability, crepitation, locking, 
effusion or dislocation.  The Board finds that the Veteran's 
left knee disability is appropriately rated as 10 percent 
disabling.  The Veteran's disability has not been reflective 
of moderate recurrent subluxation or lateral instability to 
warrant a higher evaluation under Diagnostic Code 5257.

The Board also observes that separate ratings may be assigned 
for arthritis and instability of the knee under Diagnostic 
Codes 5003 and 5257 respectively.  See 62 Fed. Reg. 63604 
(1997); VAOPGCPREC 23-97.

Under Diagnostic Code 5003, arthritis is rated based upon 
limitation of motion of the knee, with a 10 percent rating to 
be assigned if there is X-ray evidence of arthritis and 
limitation of motion is noncompensable under Diagnostic Codes 
5260 and 5261.  In order to merit a higher disability rating 
for arthritis, limitation of flexion and extension must be 
demonstrated pursuant to Diagnostic Codes 5260 or 5261.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2009).

Under Diagnostic Code 5260, flexion of the leg limited to 45 
degrees warrants a 10 percent rating, and flexion limited to 
30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Diagnostic Code 5261 provides that 
extension limited 5 degrees warrants a noncompensable 
evaluation, to 10 degrees warrants a 10 percent evaluation, 
and extension limited to 15 degrees warrants a 20 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for 
the knee is zero degrees extension and 140 degrees flexion.

However, the assignment of a separate rating under 5003, or 
5260 or 5261, is not warranted.  By history and currently, X-
ray findings show no degenerative changes or acute fractures.  
See VA examination reports dated in 2003 and 2009; see also 
May 2005 treatment report.  Moreover, the Veteran has had and 
continues to have only slight limitation of motion.  His 
motion has ranged from 0 to 120 degrees.  Noncompensable 
ratings under both Diagnostic Codes 5260 and 5261.  Thus, the 
assignment of a separate rating is not warranted.

The Board acknowledges the Veteran's subjective complaints of 
pain, giving way, and tenderness.  Nonetheless, for the 
reasons set forth above, the assignment of a separate rating 
still is not warranted at this time.  In this case, the Board 
finds no provision upon which to assign a separate rating for 
residuals of an ACL tear of the left knee due to limitation 
of motion.  Even when considering the Veteran's subjective 
complaints, the objective findings do not show increased 
impairment so as to warrant the assignment of a separate 
rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.10.  

The Board has also considered the applicability of a higher 
rating for the Veteran's residuals of an ACL tear of the left 
knee under other appropriate diagnostic codes.  There is, 
however, no medical evidence of ankylosis, dislocated 
cartilage, or impairment of the tibia or fibula such as to 
warrant the application of Diagnostic Codes 5256, 5258, or 
5262.

The Board is also aware that of the June 2009 examiner's 
notation that the Veteran's knee has significantly affected 
his work.  The Board has therefore considered whether the 
Veteran is entitled to a greater level of compensation on an 
extra-schedular basis.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case includes factors such as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993). 

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected residuals of an ACL tear of the 
left knee is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's residuals of an 
ACL tear of the left knee with the established criteria found 
in the rating schedule shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  Further, the record does not show that the 
Veteran has required hospitalization since his ACL 
replacement surgery.  While the Board notes that the 
Veteran's disability has interfered with his employment, 
there is nothing in the record to indicate that this service-
connected disability causes impairment with employment over 
and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

A preponderance of the evidence is against the Veteran's 
claim for a higher initial rating for residuals of an ACL 
tear of the left knee.  Since service connection has been in 
effect, the disability has been properly rated as 10 percent 
disabling.  The appeal is denied at this time. 

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The Veteran received a 
VCAA notice letter in July 2003, prior to the initial 
adjudication of the claim.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.

The Court in Dingess/Hartman v. Nicholson holds that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regarding degree of 
disability and effective date of the disability, the Veteran 
was provided with this notice in a November 2008 letter.  
While this notice was sent after the December 2004 decision, 
the Board determines that the Veteran is not prejudiced.  The 
Veteran's claim was readjudicated in July 2009.  
Additionally, the Veteran has had ample opportunity to 
participate effectively in the processing of his claim.  

In any event, the Veteran's claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  The United States Court of Appeals 
for Veterans Claims (Court) has held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required for this claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2009); 38 C.F.R. 
§ 3.159 (2009).  In connection with the current appeal, VA 
has obtained the Veteran's service treatment records, VA 
treatment records and private treatment records.  VA also 
provided the Veteran with several VA examinations in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of an ACL tear of the left knee is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


